      Case 1:18-cv-00005-DN Document 89 Filed 11/04/20 PageID.399 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    BODYGUARD PRODUCTIONS, INC.,                          MEMORANDUM DECISION
                                                          AND ORDER GRANTING IN PART
                            Plaintiff,                    AND DENYING IN PART MOTION
                                                          FOR DEFAULT JUDGMENT
    v.
                                                          Case No. 1:18-cv-00005-DN
    SHAWN SMITH, ET AL.,
                                                          District Judge David Nuffer
                            Defendants.


            Plaintiff Bodyguard Productions, Inc. seeks entry of default judgment, a permanent

injunction, and an award of attorney’s fees against Defendant Chris Love. 1 Specifically, Plaintiff

seeks an award of $10,000 in statutory damages against Defendant; a permanent injunction

enjoining Defendant from directly or indirectly infringing Plaintiff’s copyright in the motion

picture The Hitman’s Bodyguard; and an award of costs and attorney’s fees.2

            Plaintiff’s counsel in this case is the same as the plaintiff’s counsel in LHF Productions,

Inc. v. Gonzales et al., No. 2:17-cv-00103-DN (D. Utah). A complaint 3 and motion for default

judgment 4 were filed in Gonzales, which are substantively identical to those filed in this case. 5

The only relevant differences are: the named plaintiff; the copyrighted work; and the named

defendants.


1
 Plaintiff’s Motion for Default Judgment, Permanent Injunction and Attorney’s Fees as to Certain Defendants
(“Motion”), docket no. 88, filed June 29, 2020.
2
    Id. at 2.
3
    Amended Complaint for Copyright Infringement and Jury Demand, ECF No. 81 in Gonzales, filed June 20, 2019.
4
 Plaintiff’s Motion for Default Judgment Permanent Injunction and Attorney’s Fees as to Certain Defendants, ECF
No. 96, filed June 29, 2020.
5
 Amended Complaint for Copyright Infringement and Jury Demand (“Complaint”), docket no. 77, filed June 18,
2019.
      Case 1:18-cv-00005-DN Document 89 Filed 11/04/20 PageID.400 Page 2 of 3




           On October 28, 2020, a Memorandum Decision and Order Granting in Part and Denying

in Part Motion for Default Judgment was entered in Gonzales (“Gonzales Memorandum

Decision and Order”). 6 Because this case and Gonzales are substantively identical, the Gonzales

Memorandum Decisions and Order’s analysis, findings of fact, and conclusions of law 7 are

adopted in total and apply to Plaintiff’s Motion in this case.

           Defendant was served 8 with Plaintiff’s Complaint; failed to timely appear and respond;

and the Clerk has entered the default of Defendant. 9 Additionally, the factual allegations of

Plaintiff’s Complaint, which are deemed admitted,10 demonstrate that Defendant is liable for

willfully infringing 11 Plaintiff’s copyright in the motion picture The Hitman’s Bodyguard

through use of BitTorrent protocols over the Internet.

           Therefore, Plaintiff is entitled to entry of a default judgment against Defendant, which

includes an award of statutory damages 12 against and a permanent injunction 13 enjoining

Defendant from directly or indirectly infringing Plaintiff’s copyright. Plaintiff is also entitled to

an award of its costs and reasonable attorney’s fees. 14 But because an award of $750 in statutory

damages against Defendant is just under the circumstances,15 rather than the $10,000 requested,

Plaintiff’s Motion 16 is GRANTED in part and DENIED in part.

6
    ECF No. 101 in Gonzales, filed Oct. 28, 2020 (“Gonzales Memorandum Decision and Order”).
7
    Id. at 2-25.
8
    Proof of Service Declaration of Todd E. Zenger, docket no. 81, filed June 2, 2020.
9
    Entry of Default Pursuant to FRCP 55(a) as to a Certain Defendant, docket no. 85, filed June 9, 2020.
10
     Tripodi v. Welch, 810 F.3d 761, 764-65 (10th Cir. 2016).
11
     17 U.S.C. §§ 411(a), 501; La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177-1180 (10th Cir. 2009).
12
     17 U.S.C. § 504(c).
13
     Id. § 502(a).
14
     Id. § 505.
15
     Gonzales Memorandum Decision and Order at 4-25.
16
     Docket no. 88, filed June 29, 2020.



                                                                                                                      2
      Case 1:18-cv-00005-DN Document 89 Filed 11/04/20 PageID.401 Page 3 of 3




                                                ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion 17 is GRANTED in part and DENIED

in part. Default judgment shall enter in favor of Plaintiff and against Defendant. The default

judgment shall include an award to Plaintiff of $750 in statutory damages against Defendant and

a permanent injunction enjoining Defendant from directly or indirectly infringing Plaintiff’s

copyright in the motion picture The Hitman’s Bodyguard. Plaintiff is also entitled to an award of

its costs and reasonable attorney’s fees, the amount of which shall be determined by subsequent

motion.

           IT IS FURTHER ORDERED that any motion for attorney’s fees must be filed within 14

days after the default judgement’s entry.

           The Clerk is directed to close the case.

           Signed November 2, 2020.

                                                 BY THE COURT


                                                 ________________________________________
                                                 David Nuffer
                                                 United States District Judge




17
     Docket no. 88, filed June 29, 2020.



                                                                                                  3
